175 F.3d 1011
Minersville Safe Deposit Bank and Trust Co., asAdministrator of Estates of Ashley Wekheiser,Deceased, Donovan Klemka, Deceasedv.Dillon Companies, Inc., Bic Corporation; Tina Brown Klemkav. Dillon Companies, Inc., Bic Corporation, Minersville SafeDeposit Bank & Trust Co., as Administrators of Estates ofAshley Werkheiser, Deceased, Donovan Klemka, Deceased, TinaBrown Klemka
NO. 98-1074
United States Court of Appeals,Third Circuit.
February 05, 1999
Appeal From:  E.D.Pa., 176 F.R.D. 502

1
Reversed.